Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 08/15/2022 is acknowledged and made final. Claims16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-15 are currently under examination on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonza (US 2006/0286396, ‘396 hereafter).
Regarding claims 1-12 and 14-15, ‘396 discloses a film stack, comprising a plurality of first films and a plurality of second films alternately stacked; wherein both the first film and the second film include alignment structures containing organic solid crystals, which is in a form of continuous layer and have crystal molecules aligned in a predetermined alignment direction. (Fig 1 A and 1B, [0004]-[0006], [0031]-[0032], [0039],  [0114], [0124]-[0132], Examples 1-2, stretched PEN. Co-PEN or PET film reading upon alignment structure which have oriented crystal molecules). At least one of the films is a polymer with solid crystals having uniaxially or biaxially anisotropic, and the optical anisotropy of the films satisfy instantly claimed ranges as recited in the present claims 5-6 and 10 ([Fig 2, [0033], [0043], [0071], [0072]).  ‘296 also discloses that the film stack is configured to function as a reflective polarizer ([0038]-[0041]). ‘396 further discloses a plurality of third films can be added as needed which may comprise isotropic organic material such as amorphous copolyester ([0051], [0052]). 

Allowable Subject Matter 
Claim 13 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that film stack as recited in the present claim 1, wherein the alignment structure includes a hexagonal boron nitride or graphene layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782